 

Exhibit 10.1

 

 

 

U.S. $65,000,000

deCODE genetics, Inc.

3.50% SENIOR CONVERTIBLE NOTES DUE 2011

PURCHASE AGREEMENT

 

 

November 14, 2006

1


--------------------------------------------------------------------------------




 

November 14, 2006

Lehman Brothers Inc.
As Representative of the several
   Initial Purchasers named in Schedule I attached hereto,
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

Dear Sirs and Mesdames:

deCODE genetics, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”) $65,000,000 aggregate principal amount of its 3.50% Senior
Convertible Notes due 2011 (the “Firm Securities”) to be issued pursuant to the
provisions of an Indenture to be dated as of November 17, 2006 (the “Indenture”)
between the Company and The Bank of New York as Trustee (the “Trustee”).  The
Company also proposes to issue and sell to the several Initial Purchasers not
more than an additional $15,000,000 aggregate principal amount of its 3.50%
Senior Convertible Notes due 2011 (the “Additional Securities”), if and to the
extent that you, as Lead Managers of the offering, shall have determined to
exercise, on behalf of the Initial Purchasers, the right to purchase such 3.50%
Senior Convertible Notes due 2011 granted to the Initial Purchasers in Section 2
hereof. The Firm Securities and the Additional Securities are hereinafter
collectively referred to as the “Securities”.  The Securities will be
convertible, on the terms and subject to the conditions set forth in the
Indenture and the Securities, into shares of common stock, par value $0.001 per
share, of the Company (the “Underlying Securities”).

The Securities and the Underlying Securities will be offered and sold to the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to an exemption from registration
provided by Section 4(2) of the Securities Act, and you propose to offer and
resell the Securities to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act (the
“Offering”).

The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a Resale Registration Rights Agreement dated as of
the Closing Date (as defined in Section 4 hereof) between the Company and the
Initial Purchasers (the “Registration Rights Agreement”).

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”), a pricing term
sheet substantially in the form attached hereto as Schedule II (the “Pricing
Term Sheet”) setting forth the terms of the Securities omitted from the
Preliminary Memorandum and will prepare a final offering memorandum (the “Final
Memorandum”) including or incorporating by reference a description of

2


--------------------------------------------------------------------------------




 

the terms of the Securities and the Underlying Securities, the terms of the
offering and a description of the Company.  The Preliminary Memorandum, as
supplemented and as amended as of the Applicable Time (as defined below),
together with the Pricing Term Sheet and any of the documents listed on Schedule
III hereto are collectively referred to as the “Pricing Disclosure Package”. 
The Company hereby confirms that that it has authorized the use of the Pricing
Disclosure Package and the Final Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers. “Applicable Time” means 8.30
a.m. (New York City time) on the date of this Agreement.

Any reference to the Preliminary Memorandum, the Pricing Disclosure Package or
the Final Memorandum shall be deemed to refer to and include the Company’s most
recent Annual Report on Form 10-K and all subsequent documents filed with the
U.S. Securities and Exchange Commission (the “Commission”) pursuant to Section
13(a) or 15(d) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or prior to the date of the Preliminary Memorandum, the
Pricing Disclosure Package or the Final Memorandum, as the case may be.  Any
reference to the Preliminary Memorandum, Pricing Disclosure Package or the Final
Memorandum, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include (i) any documents filed with the Commission
pursuant to Section 13(a) or 15(d) of the Exchange Act after the date of the
Preliminary Memorandum, Pricing Disclosure Package or the Final Memorandum, as
the case may be, and prior to such specified date.  All documents filed under
the Exchange Act and so deemed to be included in the Preliminary Memorandum,
Pricing Disclosure Package or the Final Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports”.  The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder.

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Securities (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel deem necessary):

‘‘THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY INTEREST
OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE

3


--------------------------------------------------------------------------------




 

SECURITIES ACT. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS NOTIFIED THAT
THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE
HEREOF (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON
AND IS ACQUIRING ITS NOTE IN AN “OFFSHORE TRANSACTION” PURSUANT TO RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT PRIOR TO (X)
THE DATE WHICH IS TWO YEARS (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE
144(k) UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER) AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) OR
THE LAST DAY ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER
OF THIS NOTE (OR ANY PREDECESSOR OF THIS NOTE) AND (Y) SUCH LATER DATE, IF ANY,
AS MAY BE REQUIRED BY APPLICABLE LAW (THE “RESALE RESTRICTION TERMINATION
DATE”), OFFER, SELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY, THE TRUSTEE AND THE REGISTRAR
SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER

4


--------------------------------------------------------------------------------




 

PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”,
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION
S UNDER THE SECURITIES ACT.”

1.     Representations and Warranties. The Company represents and warrants to
and agrees with you that:

(a)   The Exchange Act Reports filed or to be filed pursuant to the Exchange Act
and incorporated by reference in either of the Preliminary Memorandum, the
Pricing Disclosure Package or the Final Memorandum complied or will comply when
so filed in all material respects with the Exchange Act and the applicable rules
and regulations of the Commission thereunder

(b)   The Pricing Disclosure Package did not, as of the Applicable Time, and
will not, as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchasers
specifically for inclusion therein (which information is set forth in Schedule
IV hereto).

(c)   The Final Memorandum will not, as of its date and as of the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Final Memorandum in reliance upon and in conformity with written
information furnished to the Company through the Representatives by or on behalf
of any Initial Purchasers specifically for inclusion therein (which information
is set forth in Schedule IV hereto).

(d)   The Company has not made any offer to sell or solicitation of an offer to
buy the Securities that would constitute a “free writing prospectus” (if the
offering of the Securities was made pursuant to a

5


--------------------------------------------------------------------------------




 

registered offering under the Securities Act), as defined in Rule 405 under the
Securities Act (a “Free Writing Offering Document”) without the prior consent of
the Representatives; any such Free Writing Offering Document the use of which
has been previously consented to by the Initial Purchasers is set forth
substantially in form and substance as attached hereto on Schedule III.

(e)   The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in each of the Preliminary Memorandum, the
Pricing Disclosure Package and the Final Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(f)    Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in each of the Preliminary Memorandum, the
Pricing Disclosure Package and the Final Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole; all of the issued shares of capital stock of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and except as disclosed in each of the Preliminary
Memorandum, the Pricing Disclosure Package and the Final Memorandum are owned
directly by the Company, free and clear of all liens, encumbrances, equities or
claims.

(g)   This Agreement has been duly authorized, executed and delivered by the
Company.

(h)   The authorized capital stock of the Company conforms as to legal matters
to the description thereof contained in the Pricing Disclosure Package and the
Final Memorandum.

(i)    The outstanding shares of common stock of the Company have been duly
authorized and are validly issued, fully paid and non-assessable.

6


--------------------------------------------------------------------------------




 

(j)    The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and equitable principles of general applicability, and will be
entitled to the benefits of the Indenture and the Registration Rights Agreement
pursuant to which such Securities are to be issued.

(k)   The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

(l)    Each of the Indenture and the Registration Rights Agreement has been duly
authorized, and when executed and delivered by the Company and, in the case of
the Registration Rights Agreement, when executed and delivered by the Initial
Purchasers (assuming due authorization by the Initial Purchasers) and, in the
case of the Indenture, when executed and delivered by the Trustee (assuming due
authorization by the Trustee), will be a valid and binding agreement of, the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and equitable principles of general applicability and except as
rights to indemnification and contribution under the Registration Rights
Agreement may be limited under applicable law.

(m)  The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture, the
Registration Rights Agreement and the Securities will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, the Indenture, the Registration Rights Agreement and the
Securities, except (i) such as may be required by the securities or Blue Sky
laws of the various states of the United States of America or by the securities
laws of other applicable jurisdictions in connection with the offer and sale of
the Securities and

7


--------------------------------------------------------------------------------




 

(ii) by Federal and state securities laws with respect to the Company’s
obligations under the Registration Rights Agreement.

(n)   There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Preliminary
Memorandum or in any amendment thereof provided to prospective purchasers of the
Securities.

(o)   There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject other than
proceedings accurately described in all material respects in each of the
Preliminary Memorandum, the Pricing Disclosure Package and the Final Memorandum
and proceedings that would not have a material adverse effect on the Company and
its subsidiaries, taken as a whole, or on the power or ability of the Company to
perform its obligations under this Agreement, the Indenture, the Registration
Rights Agreement or the Securities or to consummate the transactions
contemplated by each of the Preliminary Memorandum, the Pricing Disclosure
Package and the Final Memorandum.

(p)   The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in each
of the Preliminary Memorandum, the Pricing Disclosure Package and the Final
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940.

(q)   Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(r)    Assuming the accuracy of the Initial Purchasers’ representations,
warranties and covenants contained herein, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers in
the manner contemplated by this Agreement to

 

8


--------------------------------------------------------------------------------




 

register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.

(s)   The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(t)    The Company and its subsidiaries (i) are in compliance with any and all
applicable Icelandic and United States federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(u)   There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

(v)   The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in each of the Preliminary Memorandum, the Pricing
Disclosure Package and the Final Memorandum or such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries; and any real
property and buildings held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries, in each
case except as described in or contemplated by each of the Preliminary
Memorandum, the Pricing Disclosure Package and the Final Memorandum.

(w)  The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses,

9


--------------------------------------------------------------------------------




 

inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, and, except as
disclosed in each of the Preliminary Memorandum, the Pricing Disclosure Package
and the Final Memorandum, neither the Company nor any of its subsidiaries has
received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would result in
any material adverse change in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole.  All patents, patent rights, licenses, inventions, copyrights, know how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names owned or possessed and currently employed by (i) the subsidiaries of
Islensk erfdagreining ehf. (including Encode ehf.), and (ii) MediChem Life
Sciences, Inc. (and its subsidiaries, (including Emerald BioStructures, Inc.)
are not material to the Company and its subsidiaries, taken as a whole.

(x)    The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole, except as described in or contemplated
by each of the Preliminary Memorandum, the Pricing Disclosure Package and the
Final Memorandum.

(y)   The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any such subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a material adverse change in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, taken as a whole, except as described in or
contemplated by each of the

10


--------------------------------------------------------------------------------


 

Preliminary Memorandum, the Pricing Disclosure Package and the Final Memorandum.

(z)    The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management=s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(aa)   The Company and each of its subsidiaries is in compliance with the
Foreign Corrupt Practices Act of 1977 (the “FCPA”) and the Company has no reason
to believe that any of its officers, directors, employees or agents have
violated the provisions of the FCPA.

(bb)   The operations of the Company are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened, except, in each case, as would not reasonably be expected
to materially and adversely affect the condition, financial or otherwise, or the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole.

(cc)   Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any joint venture partner or other person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(dd)   The Company has not taken and will not take, directly or indirectly, any
action designed to or that has constituted or that could

 

11


--------------------------------------------------------------------------------




 

reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the shares of the Securities.

(ee)   Except as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), the Company has not sold, issued or distributed any
shares of common stock during the six-month period preceding the date hereof,
including any sales pursuant to Rule 144A under, or Regulation D or S of, the
Securities Act, other than shares issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

(ff)   Deloitte & Touche LLP, PricewaterhouseCoopers LLP and
PricewaterhouseCoopers ehf, who have certified certain financial statements of
the Company and its subsidiaries, are each independent public accountants with
respect to the Company and its subsidiaries as required by the Securities Act.

Any certificate signed by any officer of the Company and delivered to the
Initial Purchasers or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Initial Purchasers.

2.     Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price (the “Purchase Price”)
of 66.75% of the principal amount thereof, plus accrued interest, if any, to the
Closing Date (as defined in Section 4 hereof).

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right but not the obligation to purchase, severally and not jointly, up
to $15,000,000 principal amount of Additional Securities at the Purchase Price
plus accrued interest, if any, to the date of payment and delivery.  If you, on
behalf of the Initial Purchasers, elect to exercise such option, you shall so
notify the Company in writing not later than 30 days after the date of this
Agreement, which notice shall specify the principal amount of Additional
Securities to be purchased by the Initial Purchasers and the date on which such
Additional Securities are to be purchased.  Each purchase date must be at least
two business days after the written notice is given and may not be earlier than
the closing date for the Firm Securities nor later than ten business days after
the date of such notice.  On each

12


--------------------------------------------------------------------------------




 

day, if any, that Additional Securities are to be purchased (an “Option Closing
Date”), each Initial Purchaser agrees, severally and not jointly, to purchase
the principal amount of Additional Securities (subject to such adjustments to
eliminate fractional Securities as you may determine) that bears the same
proportion to the total principal amount of Additional Securities to be
purchased on such Option Closing Date as the principal amount of Firm Securities
set forth in Schedule I hereto opposite the name of such Initial Purchaser bears
to the total principal amount of Firm Securities.

The Company hereby agrees that, without the prior written consent of Lehman
Brothers Inc., on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
common stock or any securities convertible into or exercisable or exchangeable
for common stock of the Company or (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the common stock of the Company, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of common
stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (A) the Securities to be sold hereunder or (B) transactions
relating to shares of common stock of the Company or other securities acquired
in open market transactions after the completion of the Offering or (C) the
issuance by the Company of shares of its common stock to be used in the context
of strategic investments or acquisitions for which the Initial Purchasers have
previously been consulted or (D) (i) the issuance by the Company of shares of
common stock upon the exercise of an option or a warrant or the conversion of a
security outstanding on the date hereof; and (ii) the issuance by the Company of
shares or options to purchase shares of common stock, and the issuance of shares
upon the exercise of such options, that are eligible for issuance under the
Company’s 1996, 2002 and 2006 Equity Incentive Plans, as amended, on the Closing
Date (as defined in Section 4 hereof), or (E) the issuance by the Company of the
Underlying Securities upon conversion of the Securities in accordance with the
provisions of the Indenture. Notwithstanding the foregoing, Lehman Brothers
Inc., on behalf of the Initial Purchasers, will not unreasonably withhold its
consent to a waiver of the restrictions in the first sentence of this paragraph
in the event that the Company is able to issue securities on commercially
acceptable terms during such 90-day period. Nothing contained in this agreement
shall be construed to prevent the Company from filing with the Commission a
universal shelf registration statement on Form S-3 from the 30th day after the
date of the Final Memorandum.

3.     Terms of Offering. The Company is advised by you that the Initial
Purchasers propose to make an offering of the Securities purchased by the
Initial Purchasers hereunder on the terms to be set forth in the Pricing
Disclosure Package and the Final Memorandum, as soon as practicable after this
Agreement is entered into as in your judgment is advisable.

13


--------------------------------------------------------------------------------




 

4.     Payment and Delivery. Payment for the Firm Securities shall be made to
the Company in Federal or other funds immediately available in New York City
against delivery of such Firm Securities for the respective accounts of the
several Initial Purchasers at 10:00 a.m., New York City time, on November 17,
2006 or at such other time on the same or such other date, not later than
November 24, 2006, as shall be designated in writing by you. The time and date
of such payment are hereinafter referred to as the “Closing Date”.

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than December 26, 2006, as shall be
designated in writing by you.

The Securities shall be in definitive form or global form, as specified by you
and registered in such names and in such denominations as you shall request in
writing not later than two full business days prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5.     Conditions to the Initial Purchasers’ Obligations.  The several
obligations of the Initial Purchasers to purchase and pay for the Securities on
the Closing Date or any Option Closing Date are subject to the following
conditions:

(a)   Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date or any Option Closing Date, as the case may be:

(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded to any of the Company’s securities by any “nationally
recognized statistical rating organization”, as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii)   there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Preliminary Memorandum provided to prospective

14


--------------------------------------------------------------------------------




 

purchasers of the Securities that, in your judgment, is material and adverse and
that makes it, in your judgment, impracticable to proceed with the completion of
the sale and payment for the Securities on the terms and in the manner
contemplated in the Pricing Disclosure Package and the Final Memorandum.

(b)   The Initial Purchasers shall have received on the Closing Date, or such
Option Closing Date, as the case may be, a certificate, dated the Closing Date,
or such Option Closing Date, as the case may be, and signed by an executive
officer of the Company, to the effect set forth in Sections 5(a)(i) and 5(a)(ii)
above and to the effect that the representations and warranties of the Company
contained in this Agreement are true and correct as of the Closing Date, or such
Option Closing Date, as the case may be, and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date, or such Option
Closing Date, as the case may be.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c)   The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package, the
Final Offering Memorandum, any Free Writing Offering Document, or any amendment
or supplement thereto, contains an untrue statement of a fact which, in the
opinion of Davis Polk & Wardwell, counsel for the Initial Purchasers, is
material or omits to state a fact which, in the opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d)   All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Securities, the Pricing
Disclosure Package, the Final Offering Memorandum, and all other legal matters
relating to this Agreement and the transactions contemplated hereby shall be
reasonably satisfactory in all material respects to counsel for the Initial
Purchasers, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.

(e)   The Initial Purchasers shall have received on the Closing Date, or such
Option Closing Date, as the case may be, opinions of Stevens & Lee, P.C., U.S.
counsel for the Company, dated the Closing Date, or such Option Closing Date, as
the case may be, to the effect set forth in Exhibits A-1 and A-2 hereto.

15


--------------------------------------------------------------------------------




 

(f)    The Initial Purchasers shall have received on the Closing Date, or such
Option Closing Date, as the case may be, an opinion of Lögmenn Skolavordustig
12, Icelandic counsel for the Company, dated the Closing Date, or such Option
Closing Date, as the case may be, to the effect set forth in Exhibit B hereto.

(g)   The Initial Purchasers shall have received on the Closing Date, or such
Option Closing Date, as the case may be, an opinion of Hamilton Brook Smith &
Reynolds, P.C., U.S. Intellectual Property counsel for the Company, dated the
Closing Date, or such Option Closing Date, as the case may be, to the effect set
forth in Exhibit C hereto.

(h)   The Initial Purchasers shall have received on the Closing Date, or such
Option Closing Date, as the case may be, an opinion of Davis Polk & Wardwell,
U.S. counsel for the Initial Purchasers, dated the Closing Date, or such Option
Closing Date, as the case may be, to the effect set forth in Exhibit D hereto.

(i)    The Initial Purchasers shall have received, on each of the date hereof
and the Closing Date, or such Option Closing Date, as the case may be, a letter
dated the date hereof or the Closing Date, or such Option Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
each of Deloitte & Touche LLP, PricewaterhouseCoopers LLP, and
PricewaterhouseCoopers ehf, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into
each of the Preliminary Memorandum, the Pricing Disclosure Package and the Final
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off date” not earlier than the date hereof and any letter delivered on any
Option Closing Date shall use a “cut-off date” not earlier than the first
business day immediately preceding such Option Closing Date.

(j)    The “lock-up” agreements, each substantially in the form of Exhibit E
hereto, between the Initial Purchasers and the directors and executive officers
of the Company, in each case relating to sales and certain other dispositions of
shares of common stock or certain other securities of the Company, delivered to
you on or before the date hereof, shall be in full force and effect on the
Closing Date.

(k)   The Initial Purchasers shall have received on the Closing Date an opinion
of Marshall, Gerstein & Borun LLP. Intellectual Property counsel for the
Company, dated the Closing Date to the effect set forth in Exhibit F hereto.

16


--------------------------------------------------------------------------------




 

(l)    The Initial Purchasers shall have received on the Closing Date an opinion
of Heslin Rothenberg Farley & Mesiti, P.C., Intellectual Property counsel for
the Company, dated the Closing Date to the effect set forth in Exhibit G hereto.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance  reasonably satisfactory to counsel for
the Initial Purchasers.

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of such documents as you may reasonably request with respect to the
good standing of the Company, the due authorization execution and authentication
of the Additional Securities to be sold on such Option Closing Date and other
matters related to the execution and authentication of such Additional
Securities.

6.     Covenants of the Company. In further consideration of the agreements of
the Initial Purchasers herein contained, the Company covenants with each Initial
Purchaser as follows:

(a)   To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(c) below, as many copies
of the Final Memorandum, any documents incorporated by reference therein and any
supplements and amendments thereto as you may reasonably request.

(b)   Before amending or supplementing either the Preliminary Memorandum, the
Pricing Disclosure Package or the Final Memorandum (other than by the filing
with the Commission of a document incorporated therein by reference), to furnish
to you a copy of each such proposed amendment or supplement and not to use any
such proposed amendment or supplement to which you reasonably object.

(c)   If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Pricing Disclosure Package or the Final Memorandum in
order to make the statements therein, in the light of the circumstances under
which they were made when either the Pricing Disclosure Package or the Final
Memorandum is delivered to a purchaser, not misleading, or if, in the opinion of
counsel for the Initial Purchasers, it is necessary to amend or supplement the
Pricing Disclosure Package or the Final Memorandum to comply with applicable
law, forthwith to prepare and furnish, at its own expense, to the Initial
Purchasers, either

17


--------------------------------------------------------------------------------




 

amendments or supplements to the Pricing Disclosure Package or the Final
Memorandum so that the statements in the Pricing Disclosure Package and the
Final Memorandum, as the case may be, as so amended or supplemented will not, in
the light of the circumstances under which they were made when either the
Pricing Disclosure Package or the Final Memorandum is delivered to a purchaser,
be misleading or so that the Pricing Disclosure Package and the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(d)      The Company will not make any offer to sell or solicitation of an offer
to buy the Securities that would constitute a Free Writing Offering Document
without the prior consent of the Representatives, which consent shall not be
unreasonably withheld or delayed; if at any time following issuance of a Free
Writing Offering Document any event occurred or occurs as a result of which such
Free Writing Offering Document conflicts with the information in the Preliminary
Memorandum, the Pricing Disclosure Package or the Final Memorandum or, when
taken together with the information in the Preliminary Memorandum, the Pricing
Disclosure Package or the Final Memorandum, includes an untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading, as promptly as practicable after becoming aware thereof, the Company
will give notice thereof to the Initial Purchasers through the Representatives
and, if requested by the Representatives, will prepare and furnish without
charge to each Initial Purchaser a Free Writing Offering Document or other
document which will correct such conflict, statement or omission.

(e)   To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

(f)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including:  (i) the fees, disbursements and expenses of the Company’s counsel
and the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
each of the Preliminary Memorandum, the Pricing Disclosure Package and the Final
Memorandum and all amendments and supplements thereto, including all printing
costs associated there­with, and the delivering of copies thereof to the Initial
Purchasers, in the quantities hereinabove specified, (ii) all costs and expenses
related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or Legal Investment memorandum in
connection with the offer and sale of the Securities under

18


--------------------------------------------------------------------------------




 

state securities laws and all expenses in connection with the qualification of
the Securities for offer and sale under state securities laws as provided in
Section 6(e) hereof, including filing fees and the reasonable fees and
disbursements of counsel to the Initial Purchasers incurred in connection with
such qualification and in connection with the Blue Sky or Legal Investment
memorandum, (iv) any fees charged by the rating agencies of the rating of the
Securities, if any, (v) the fees and expenses, if any, incurred in connection
with the admission of the Securities for trading in PORTAL or any appropriate
market system, (vi) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the costs and expenses of the Initial Purchasers in connection with
the transactions contemplated hereby, and (x) all other costs and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section.

(g)   Not to sell or permit any Affiliate to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(h)   Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.

(i)    While any of the Securities or the Underlying Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.

(j)    If requested by you, to use its best efforts to permit the Securities to
be designated PORTAL securities in accordance with the rules and regulations
adopted by the National Association of Securities Dealers, Inc. relating to
trading in the PORTAL Market.

19


--------------------------------------------------------------------------------


 

(k)   During the period of two years after the Closing Date or any Option
Closing Date, if later, the Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to resell any of
the Securities or the Underlying Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them; provided,
however, that this covenant shall not apply to any of the Securities or the
Underlying Securities that are sold by the Company, or have previously been
sold, pursuant to an effective registration statement or under Rule 144.

(l)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

(m)  To use its best efforts to cause the directors and executive officers of
the Company (whose names are set forth in Schedule V hereto) to execute on or
prior to the Closing Date Lock-up Agreements substantially in the form of
Exhibit E hereto.

7.     Offering of Securities; Restrictions on Transfer.

(a)   Each Initial Purchaser, severally and not jointly, represents and warrants
that such Initial Purchaser is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”).  Each Initial Purchaser, severally
and not jointly, agrees with the Company that (i) it will not sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act) which is or will be integrated with the sale
of the Securities in a manner that would require the registration under the
Securities Act of the Securities, (ii) offer, solicit offers to buy or sell the
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act, (iii) it will solicit offers for such Securities only from, and will offer
such Securities only to, persons that it reasonably believes to be QIBs that in
purchasing such Securities are deemed to have represented and agreed as provided
in the Final Memorandum under the caption “Notice to Investors”.

(b)   Each Initial Purchaser has not, nor, prior to the later to occur of (A)
the Closing Date and (B) completion of the distribution of the Securities, will
not, use, authorize use of, refer to or distribute any material in connection
with the offering and sale of the Securities other than (i) the Preliminary
Memorandum, the Pricing Disclosure Package, the Final Memorandum, (ii) any
written communication that contains no “issuer information” (as defined in Rule
433(h)(2) under the Act) that was not included (including through incorporation
by reference) in the Preliminary Memorandum or any Free Writing Offering
Document listed on Schedule III hereto, (iii) the Free Writing Offering
Documents listed on Schedule III

20


--------------------------------------------------------------------------------




 

hereto, (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Preliminary
Memorandum, the Pricing Disclosure Package or the Final Memorandum.

8.     Indemnity and Contribution

(a)   The Company agrees to indemnify and hold harmless each Initial Purchaser,
each person, if any, who controls any Initial Purchaser within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act from
and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
any Free Writing Offering Document, the Preliminary Memorandum, the Pricing
Disclosure Package and the Final Memorandum (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto), or caused
by any omission or alleged omission to state therein a material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
you expressly for use therein (which information is set forth in Schedule IV
hereto).

(b)   Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
either the Preliminary Memorandum, the Pricing Disclosure Package or the Final
Memorandum or any amendments or supplements thereto (which information is set
forth in Schedule IV hereto).

(c)   In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(d), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing.

21


--------------------------------------------------------------------------------




 

The indemnifying party will be entitled to participate in such proceeding, and
to the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof with counsel satisfactory to such indemnified
party.  Whether or not the indemnifying party elects to participate in such
proceeding, it shall, upon request of the indemnified party, retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Lehman Brothers Inc., in the case of parties
indemnified pursuant to Section 8(a), and by the Company, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such

22


--------------------------------------------------------------------------------




 

settlement includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding.

(d)   To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities.  The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(e)   The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial

23


--------------------------------------------------------------------------------




 

Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The remedies provided
for in this Section 8 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.

(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

9.     Termination.  This Agreement shall be subject to termination by notice
given by you to the Company, if (a) after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange or the Nasdaq Global Market,
(ii) trading of any securities of the Company shall have been suspended on any
exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) a general moratorium on commercial banking activities in New
York or Iceland shall have been declared by governmental authorities or (iv)
there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse and (b) in the case of any of the events specified in
clauses 9(a)(i) through 9(a)(v), such event, singly or together with any other
such event, makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Securities on the terms and in the
manner contemplated in the Pricing Disclosure Package and the Final Memorandum.

10.   Research Analyst Independence.  The Company acknowledges that the Initial
Purchasers’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment

24


--------------------------------------------------------------------------------




 

banking divisions.  The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Initial Purchasers with respect to any conflict of interest that may arise from
the fact that the views expressed by their independent research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company by such Initial Purchasers’ investment
banking divisions.  The Company acknowledges that each of the Initial Purchasers
is a full service securities firm and as such from time to time, subject to
applicable securities laws, rules and regulations, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the Company; provided, however, that nothing in
this Section 9 shall relieve the Initial Purchasers of any responsibility or
liability they may otherwise bear in connection with activities in violation of
applicable securities laws, rules and regulations.

11.   No Fiduciary Duty.  The Company acknowledges and agrees that in connection
with this offering, sale of the Securities or any other services the Initial
Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;
(ii) the Initial Purchasers are not acting as advisors, expert or otherwise, to
the Company, including, without limitation, with respect to the determination of
the public offering price of the Securities, and such relationship between the
Company, on the one hand, and the Initial Purchasers, on the other, is entirely
and solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Initial Purchasers may have to the Company shall be limited
to those duties and obligations specifically stated herein; and (iv) the Initial
Purchasers and their respective affiliates may have interests that differ from
those of the Company. The Company hereby waives any claims that the Company may
have against the Initial Purchasers with respect to any breach of fiduciary duty
in connection with the sale of the Securities.

12.   Effectiveness; Defaulting Initial Purchasers.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it has or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
agreed but failed or refused to purchase is not more than one-tenth of the
principal amount of Securities to be purchased on such date, the other Initial
Purchasers shall be obligated severally in the proportions that the principal
amount of Securities set forth opposite their respective names in Schedule I
bears to the aggregate principal amount of Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as you may specify,

 

25


--------------------------------------------------------------------------------




 

to purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 12 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Initial Purchaser.  If, on the
Closing Date, any Initial Purchaser or Initial Purchasers shall fail or refuse
to purchase Firm Securities and the aggregate principal amount of Firm
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Firm Securities to be purchased on such date,
and arrangements satisfactory to you and the Company for the purchase of such
Firm Securities are not made within 36 hours after such default, this Agreement
shall terminate without liability on the part of any non-defaulting Initial
Purchaser or the Company. In any such case either you or the Company shall have
the right to postpone the Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Pricing Disclosure
Package or the Final Memorandum or in any other documents or arrangements may be
effected. If, on an Option Closing Date, any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Additional Securities and the
aggregate principal amount of Additional Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (i) terminate their
obligation hereunder to purchase the Additional Securities or (ii) purchase not
less than the principal amount of Additional Securities that such non-defaulting
Initial Purchasers would have been obligated to purchase in the absence of such
default. Any action taken under this paragraph shall not relieve any defaulting
Initial Purchaser from liability in respect of any default of such Initial
Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

13.   Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14.   Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

26


--------------------------------------------------------------------------------




 

15.   Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

 

27


--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

 

deCODE genetics, Inc.

 

 

 

 

By:

/s/ Kari Stefansson

 

 

Name:

Chief Executive Officer

 

 

Title:

Kari Stefansson

 

Purchase Agreement Execution Page

28


--------------------------------------------------------------------------------




 

Accepted as of the date hereof

Lehman Brothers Inc.

Acting severally on behalf of themselves and the
several Initial Purchasers named in Schedule I hereto.

By:

Lehman Brothers Inc.

 

 

 

 

By:

/s/ Mark Schwartz

 

 

Name:

Mark Schwartz

 

 

Title:

VP-GCM

 

 

Purchase Agreement Execution Page

29


--------------------------------------------------------------------------------


 

SCHEDULE I

Initial Purchaser

 

Principal Amount
of Firm Securities
To Be Purchased

 

Lehman Brothers Inc.

 

$

48,750,000

 

Piper Jaffray & Co.

 

$

16,250,000

 

Total:

 

$

65,000,000

 

 

S-1


--------------------------------------------------------------------------------


 

SCHEDULE II

deCODE genetics, Inc.

PRICING TERM SHEET

S-2


--------------------------------------------------------------------------------


 

SCHEDULE III

1.                                       Insert list of any “electronic road
show” and each document provided as an amendment or supplement to the
Preliminary Memorandum: None.

2.                                       Pricing term sheet containing the terms
of the securities, substantially in the form of Schedule II.

S-3


--------------------------------------------------------------------------------


 

SCHEDULE IV

(a)                                  The names of the Initial Purchasers as they
appear on the cover page of each of the Preliminary Memorandum and the Final
Memorandum.

(b)                                 The information set forth in the list of
names and principal amount of Firm Securities purchased as they appear under the
caption “Plan of Distribution” following the first paragraph on page 50 of each
of the Preliminary Memorandum and the Final Memorandum.

(c)                                  The information under the heading “Plan of
Distribution” in the fourth paragraph on page 50 of each of the Preliminary
Memorandum and the Final Memorandum.

(d)                                 The sixth and seventh paragraphs on page 51
of each of the Preliminary Memorandum and the Final Memorandum concerning
stabilization and short sales by the Initial Purchasers.

S-4


--------------------------------------------------------------------------------


 

SCHEDULE V

Directors

Terrance G. McGuire
Kari Stefansson (also is an executive officer)
J. Neal Armstrong
Birgit Stattin Norinder
Linda Buck
James R. Beery
Earl M. Collier, Jr.
Peter Goodfellow

Officers

Mark Gurney
Lance Thibault
Tomas Sigurdsson
Daniel Hartman
Jakob Sigurdsson

S-5


--------------------------------------------------------------------------------


EXHIBIT A-1

OPINION OF STEVENS & LEE, P.C.
U.S. COUNSEL FOR THE COMPANY

(i)            The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of Delaware, has the corporate power
and authority to own its property and to conduct its business as described in
the Pricing Disclosure Package and the Final Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(ii)           The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the Pricing Disclosure Package
and the Final Memorandum.

(iii)          The Securities have been duly authorized by the Company and, upon
execution and authentication thereof in accordance with the Indenture and
delivery and payment therefor pursuant to the Purchase Agreement, will
constitute the valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms and will be entitled to the
benefits of the Indenture and the Registration Rights Agreement; the shares of
Common Stock initially issuable upon conversion of the Securities have been duly
authorized and reserved for issuance upon such conversion and, if issued on the
date hereof in accordance with the terms of the Securities upon such conversion,
would be validly issued, fully paid and non-assessable, and such issuance would
not be subject to any preemptive or similar rights of any securityholder of the
Company under the Delaware Law or the Certificate of Incorporation of the
Company; and the shares of Common Stock issued and outstanding on the date
hereof have been duly authorized and validly issued and are fully paid and
non-assessable.

(iv)          Each of the Purchase Agreement, Registration Rights Agreement and
the Indenture has been duly authorized, executed and delivered by the Company
and constitutes a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms.

(v)           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Securities by the Company
(including the obligation of the Company to issue shares of Common Stock upon
the conversion of the Securities) will not contravene any provision of
applicable U.S. law or the certificate of incorporation or by-laws of the
Company or, to the best of such counsel’s knowledge, any agreement or other
instrument

A-1-1


--------------------------------------------------------------------------------




governed by U.S. law or the laws of any State binding upon the Company or any of
its subsidiaries that is material to the Company and its subsidiaries, taken as
a whole, or, to the best of such counsel’s knowledge, any judgment, order or
decree of any U.S. governmental body, agency or court having jurisdiction over
the Company or any subsidiary, and no consent, approval, authorization or order
of, or qualification with, any U.S. governmental body or agency is required for
the performance by the Company of its obligations under this Agreement, except
such as may be required by the securities or Blue Sky laws of the various states
of the United States in connection with the offer and sale of the Securities.

(vi)          The statements in the Pricing Disclosure Package and the Final
Memorandum under the captions “The Offering” and “Description of Notes” in each
case insofar as such statements constitute summaries of legal matters, fairly
present the information called for with respect to such legal matters and fairly
summarize the matters referred to therein.

(vii)         The statements in the Pricing Disclosure Package and the Final
Memorandum under the caption “United States Federal Income Tax Consequences,” to
the extent that such statements purport to constitute a summary of the United
States Federal tax laws referred to therein, are accurate in all material
respects.

(viii)        After due inquiry of the officers of the Company, such counsel
does not know of any legal or governmental proceedings pending or threatened in
the United States to which the Company or any of its subsidiaries is a party or
to which any of the properties of the Company or any of its subsidiaries is
subject that would be required to be described in the Pricing Disclosure Package
and the Final Memorandum pursuant to the applicable provisions of Regulation S-K
if such Regulation were applicable to the Pricing Disclosure Package and the
Final Memorandum and are not so described or of any statutes, regulations,
contracts or other documents that would be required to be described in the
Pricing Disclosure Package and the Final Memorandum or filed as exhibits to the
Pricing Disclosure Package and the Final Memorandum pursuant to the applicable
provisions of Regulation S-K if such Regulation were applicable to the Pricing
Disclosure Package and the Final Memorandum that are not so described or filed.

(ix)           The Company is not, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Pricing Disclosure Package and the Final Memorandum will not be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

(x)            The Company has not made any offer to sell or solicitation of an
offer to buy the Securities that would constitute a “free writing prospectus”
(if the offering of the Securities was made pursuant to a registered offering
under the Securities Act), as defined in Rule 405 under the Securities Act (a
“Free Writing Offering Document”) without the prior consent of the
Representatives; any such

A-1-2


--------------------------------------------------------------------------------




Free Writing Offering Document the use of which has been previously consented to
by the Initial Purchasers is set forth substantially in form and substance as
attached to Schedule III of the Purchase Agreement.

(xi)           Based upon the representations, warranties and agreements of the
Company in Sections 1(n), 1(o), 6(f) and 6(g) of the Purchase Agreement and of
the Initial Purchasers in Section 7 of the Purchase Agreement, it is not
necessary in connection with the offer, sale and delivery of the  Securities to
the Initial Purchasers under the Purchase Agreement or in connection with the
initial resale of such Securities by the Initial Purchasers in accordance with
Section 7 of the Purchase Agreement to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act, it
being understood that no opinion is expressed as to any subsequent resale of any
Security or Underlying Security.

(xii)          Such counsel is of the opinion that each document filed pursuant
to the Exchange Act and incorporated by reference in the Pricing Disclosure
Package and the Final Memorandum (except for the financial statements and
financial schedules and other financial and statistical data included therein,
as to which such counsel need not express any belief) complied as to form when
filed in all material respects with the requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder.

In rendering such opinion, such counsel may rely as to matters of fact, to the
extent they deem proper, on certificates of responsible officers of the Company
and certificates or other written statements of officers of departments of
various jurisdictions having custody of documents respecting the corporate
existence or good standing of the Company and its subsidiaries.

A-1-3


--------------------------------------------------------------------------------


 

EXHIBIT A-2

OPINION OF STEVENS & LEE, P.C.,
U.S. COUNSEL FOR THE COMPANY

Such counsel has participated in conferences with certain officers and
representatives of the Company, the independent public accountants for the
Company, the Initial Purchasers and the Initial Purchaser’s counsel at which the
contents of the Pricing Disclosure Package and the Final Memorandum and related
matters were discussed and, based solely on such participation and without
independent review or verification, except as stated in paragraph (viii) of
Exhibit A-1 no facts have come to the attention of such counsel which would lead
such counsel to believe that either the Pricing Disclosure Package or the Final
Memorandum contained an untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (it being understood that such counsel need express no belief or
opinion with respect to the financial statements, including the notes and
schedules thereto and other financial and statistical data).

A-2-1


--------------------------------------------------------------------------------


 

EXHIBIT B

OPINION OF LÖGMENN SKOLAVORDUSTIG 12,
ICELANDIC COUNSEL FOR THE COMPANY

(i)            No consent, approval, authorization or order of, or qualification
with, any governmental body or agency in Iceland is required for the performance
by the Company of its obligations under this Agreement.

(ii)           The statements in the Pricing Disclosure Package and the Final
Memorandum under the captions “Risk Factors” and “Business—Government
Regulation”, in each case insofar as such statements constitute summaries of the
legal matters, documents or proceedings referred to therein, fairly present the
information called for with respect to such legal matters, documents and
proceedings and fairly summarize the matters referred to therein.

(iii)          After due inquiry with officers of Íslensk erfóagreining ehf
(“IE”) and the Company, the Company, IE and other Icelandic subsidiaries of the
Company (A) are in compliance with any and all applicable Icelandic
Environmental Laws, (B) have received all permits, licenses or other approvals
required of them under applicable Icelandic Environmental Laws to conduct their
respective businesses and (C) are in compliance with all terms and conditions of
any such permit, license or approval, except where such noncompliance with
Icelandic Environmental Laws, failure to receive required permits, licenses or
other approvals or failure to comply with the terms and conditions of such
permits, licenses or approvals would not, singly or in the aggregate, have a
material adverse effect on the Company and other Icelandic subsidiaries of the
Company, taken as a whole.

(iv)          IE has been duly incorporated, is validly existing as a
corporation in good standing under the laws of Iceland, has the corporate power
and authority to own its property and to conduct its business as described in
the Pricing Disclosure Package and the Final Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on IE and the Company,
taken as a whole.

(v)           After due inquiry with the Officers of IE ad the Company, all of
the issued shares of capital stock of IE have been duly and validly authorized
and issued, are fully paid and non-assessable. The shares of IE are owned
directly by the Company, free and clear of all liens, encumbrances, equities or
claims.

(vi)          After due inquiry with officers of the Company and of IE, such
counsel does not know of any legal or governmental proceedings pending or
threatened in Iceland to which the Company, IE or other Icelandic subsidiaries
of the Company is a party or to which any of the properties of the Company, IE
or

B-1


--------------------------------------------------------------------------------




other Icelandic subsidiaries of the Company is subject, except as described in
the Pricing Disclosure Package and the Final Memorandum.

(vii)         The execution and delivery by the Company of, and the performance
by the Company of its obligations under, this Agreement will not contravene any
provision of applicable Icelandic law or, to the best of such counsel’s
knowledge, any agreement or other instrument binding upon IE that is material to
the Company, IE or other Icelandic subsidiaries of the Company, taken as a
whole, or, to the best of such counsel’s knowledge, any judgment, order or
decree of any Icelandic governmental body, agency or court having jurisdiction
over the Company, IE or other Icelandic subsidiaries of the Company, and no
consent, approval, authorization or order of, or qualification with, any
Icelandic governmental body or agency is required for the performance by the
Company of its obligations under this Agreement.  The phrase “to the best of our
knowledge” where used hereinabove refers to the knowledge of the attorneys in
this firm who are actively involved in the representation of the Company and IE
in Iceland and does not include or imply any independent investigation or
inquiry as to the matter to which such phrase refers other than an inquiry of
responsible officers of the Company and IE.

B-2


--------------------------------------------------------------------------------


 

EXHIBIT C

OPINION OF HAMILTON
BROOK SMITH & REYNOLDS, P.C.,
INTELLECTUAL PROPERTY COUNSEL FOR THE COMPANY

deCODE genetics, Inc. and deCODE genetics ehf. own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them, and neither of them has
received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would result in
any material adverse change in the condition, financial or otherwise, or in the
earnings, business or operations of deCODE genetics, Inc. and deCODE genetics
ehf., taken as a whole.

C-1


--------------------------------------------------------------------------------


 

EXHIBIT D

OPINION OF DAVIS POLK & WARDWELL,
U.S. COUNSEL FOR THE INITIAL PURCHASERS

The opinion of Davis Polk & Wardwell to be delivered pursuant to Section 5(h) of
the Purchase Agreement shall be to the effect that:

A.    The Purchase Agreement has been duly authorized, executed and delivered by
the Company.

B.    The Securities have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability, and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement pursuant to which such
Securities are to be issued.

C.    The Underlying Securities reserved for issuance upon conversion of the
Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights
imposed by law, the Company’s Certificate of Incorporation or bylaws.

D.    Each of the Indenture and the Registration Rights Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and except as rights to
indemnification and contribution under the Registration Rights Agreement may be
limited under applicable law.

E.     The statements relating to legal matters, documents or proceedings
included in the Pricing Disclosure Package and the Final Memorandum under the
captions “Description of Notes”, “Plan of Distribution” and “Transfer
Restrictions” fairly summarize in all material respects such matters, documents
or proceedings.

F.     Based upon the representations, warranties and agreements of the Company
in Sections 1(n), 1(o), 6(f) and 6(g) of the Purchase Agreement and of the
Initial Purchasers in Section 7 of the Purchase Agreement, it is not necessary
in connection with the offer, sale and delivery of the  Securities to the
Initial Purchasers under the Purchase Agreement or in connection with the
initial resale of such Securities by the Initial Purchasers in accordance with
Section 7 of the

D-1


--------------------------------------------------------------------------------




Purchase Agreement to register the Securities under the Securities Act of 1933
or to qualify the Indenture under the Trust Indenture Act of 1939, it being
understood that no opinion is expressed as to any subsequent resale of any
Security or Underlying Security.

G.    Nothing has come to the attention of such counsel to cause such counsel to
believe that (except for the financial statements and financial schedules and
other financial and statistical data, as to which such counsel need not express
any belief) the Pricing Disclosure Package or the Final Memorandum when issued
contained, or as of the date such opinion is delivered contains, any untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

With respect to the matters referred to in the paragraph above, Davis Polk &
Wardwell may state that their beliefs are based upon their participation in the
preparation of the Pricing Disclosure Package and the Final Memorandum (and any
amendments or supplements thereto) and review and discussion of the contents
thereof (including the review of, but not participation in the preparation of,
the incorporated documents), but are without independent check or verification
except as specified.

D-2


--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF DIRECTOR/OFFICER LOCK-UP LETTER

November [  ], 2006

Lehman Brothers Inc.
Piper Jaffray & Co.

c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

Dear Sirs and Mesdames:

The undersigned understands that Lehman Brothers Inc., as Representative of the
several Initial Purchasers, proposes to enter into a Purchase Agreement (the
“Purchase Agreement”) with deCODE genetics, Inc., a Delaware corporation (the
“Company”), providing for the offering (the “Offering”) by the several Initial
Purchasers of $65,000,000 principal amount of the 3.50% Senior Convertible Notes
due 2011 (the “Securities”).  The Securities will be convertible into shares of
the Common Stock, $0.001 per share par value of the Company (the “Common
Stock”).

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of  Lehman Brothers Inc. on
behalf of the Initial Purchasers, [he] [she] will not, during the period
commencing on the date hereof and ending 90 days after the date of the final
offering memorandum relating to the Offering (the “Final Memorandum”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise.  The foregoing sentence shall not apply
to transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Offering.  In addition,
the undersigned agrees that, without the prior written consent of  Lehman
Brothers Inc. on behalf of the Initial Purchasers, [he] [she] will not, during
the period commencing on the date hereof and ending 90 days after the date of
the Final Memorandum, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock.

E-1


--------------------------------------------------------------------------------




 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
Offering.  The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned and the undersigned’s
heirs, legal representatives, successors and assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions.  Any Offering will only be made pursuant to the
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

Very truly yours,

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2


--------------------------------------------------------------------------------


 

EXHIBIT F

OPINION OF
MARSHALL, GERSTEIN & BORUM LLP
INTELLECTUAL PROPERTY COUNSEL FOR THE COMPANY

Other than as described in the Pricing Disclosure Package and the Final Offering
Memorandum, such Counsel are unaware of any facts indicating that the Company
does not own or possess rights to use, or may be able to acquire on reasonable
terms, all material patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by the Company in connection
with the business now operated by it as described in the Pricing Disclosure
Package and the Final Offering Memorandum; and such Counsel are unaware of any
facts indicating that the Company has received any notice of infringement of or
conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in any material adverse change in condition,
financial or otherwise, in the earnings, business or operations of the Company,
taken as a whole.

F-1


--------------------------------------------------------------------------------


 

EXHIBIT G

OPINION OF
HESLIN ROTHENBERG FARLEY & MESITI, P.C.
INTELLECTUAL PROPERTY COUNSEL FOR THE COMPANY

Such Counsel is unaware of any facts indicating that the Company does not own or
possess rights to use, or that it may not be able to acquire on reasonable
terms, all material patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by the Company in connection
with the business now operated by it as described in the Pricing Disclosure
Package and the Final Offering Memorandum; and we are unaware of any facts
indicating that the Company has received any notice of infringement of or
conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in any material adverse change in condition,
financial or otherwise, in the earnings, business or operations of the Company,
taken as a whole.

G-1


--------------------------------------------------------------------------------